Exhibit 10.1
 
TERMINATION AGREEMENT AND MUTUAL RELEASE


This Termination Agreement and Mutual Release (“Agreement”) is made this ____
day of January, 2016, by and between EZRA GREEN (“Green”) and FUSE SCIENCE,
INC., a Nevada corporation (the “Company”) (collectively the “Parties”).


WHEREAS Green and Fuse are parties to an Executive Employment Agreement (the
“Employment Agreement”) dated October 1, 2014, under which Green is employed as
the Company’s Chief Executive Officer; and


WHEREAS, Green and Fuse desire and intend to terminate the Employment Agreement
and settle all claims and causes of action whatsoever which may exist between
them,


THEREFORE, for and in consideration of the promises and covenants herein
contained, and for other valuable consideration received, the sufficiency of
which is hereby expressly acknowledged, it is hereby mutually agreed by and
between the Parties hereto, and each of them, as follows:


1.           Termination of Employment Agreement.  Effective as of the date
hereof, the Employment Agreement shall be deemed terminated by the mutual
consent of Green and the Company.  Hereafter, neither Green nor the Company
shall have further rights, duties or obligations thereunder and no further
performance or consideration, by either party, which may be called for or
related to the Employment Agreement shall be required.


2.            Definitions used in Sections 3 and 4.  For purpose of Sections 3
and 4 of this Agreement, the terms the “Company” and “Green” shall include the
following persons and/or entities: the named persons and/or entities
individually, jointly, severally and on behalf of their respective affiliated
and/or subsidiary companies and partnerships, together with any and all past and
present trustees,  receivers, board members, employees, officers, directors,
shareholders, partners, agents, representatives, subsidiaries, unincorporated
divisions, insurance carriers, sureties, consultants, attorneys, successors,
assigns, heirs, executors, administrators, tenants, licensees, invitees, joint
venturers, members and related persons, predecessors, entities or companies.


3.           Green’s Release of the Company. With the exception of the
obligations set forth in this Agreement, Green hereby fully releases and
discharges the Company of and from all claims, actions, causes of action,
demands, rights, agreements, promises, liabilities, losses, damages, costs and
expenses, of every nature and character, description and amount, either known or
unknown, without limitation or exceptions, whether based on theories of tort,
fraud, misrepresentation, contract, breach of contract, breach of the covenant
of good faith and fair dealing, violation of statute, ordinance, or any other
theory of liability or declaration of rights whatsoever, which Green may now
have or may hereinafter acquire against the Company, whether asserted or not,
arising directly or indirectly from or based on any cause, event, transaction,
act, omission, occurrence, condition or matter, of any kind or nature
whatsoever, which has occurred prior to the Parties’ execution of this
Agreement.


4.           Company’s Release of Green. With the exception of the obligations
set forth in this Agreement, the Company hereby fully release and discharge
Green of and from all claims, actions, causes of action, demands, rights,
agreements, promises, liabilities, losses, damages, costs and expenses, of every
nature and character, description and amount, either known or unknown, without
limitation or exceptions, whether based on theories of tort, fraud,
misrepresentation, contract, breach of contract, breach of the covenant of good
faith and fair dealing, violation of statute, ordinance, or any other theory of
liability or declaration of rights whatsoever, which the Company may now have or
may hereinafter acquire against Green, whether asserted or not, arising directly
or indirectly from or based on any cause, event, transaction, act, omission,
occurrence, condition or matter, of any kind or nature whatsoever, which has
occurred prior to the Parties’ execution of this Agreement.


5.           Scope of Release. Subject to the terms and conditions stated
herein, the Parties acknowledge and agree that the release given above
constitutes a full, complete, fair and final release, including any and all
disputes, claims or causes of action, known or unknown, contingent or accrued
which may now exist between them.  The Parties acknowledge that they are aware
that they, or their attorneys, may hereafter discover facts different from or in
addition to those which they or their attorney now know or believe to be true
with respect to the claims, demands, debts, liabilities, accounts, obligations,
and causes of action of every kind so released, and each agrees that the general
release so given shall be and remain in effect as a full and complete release of
the Parties released thereby notwithstanding any such different or additional
facts.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.


a.           No Admission of Liability. Each of the Parties agrees that this
Agreement is a compromise and shall never be treated as an admission of
liability of any Party hereto for any purpose, and that liability therefor is
expressly denied by each of the Parties.


b.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties.  All negotiations, proposals, modifications and agreements
prior to the date hereof between the Parties are merged into this Agreement and
superseded hereby.  There are no other terms, conditions, promises,
understandings, statements, or representations, express or implied, concerning
this Agreement unless set forth in writing and signed by all of the Parties.


c.           Amendments.  This Agreement may only be modified by an instrument
in writing executed by the Parties.


d.           Attorneys' Fees.  Should any action (at law or in equity, including
but not limited to an action for declaratory relief) or proceeding be brought
arising out of, relating to or seeking the interpretation or enforcement of the
terms of this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with the terms of this Agreement, the prevailing
party, as decided by the Court, shall be entitled to reasonable attorneys' fees
and costs incurred in addition to any other relief or damages which may be
awarded.  This entitlement to fees shall include fees incurred in connection
with any appeal or bankruptcy proceeding.


e.           Severance.  Should any term, part, portion or provision of this
Agreement be decided or declared by the Courts to be, or otherwise found to be,
illegal or in conflict with the applicable law of any State or of the United
States, or otherwise be rendered unenforceable or ineffectual, the validity of
the remaining parts, terms, portions and provision shall be deemed severable and
shall not be affected thereby, providing such remaining parts, terms, portions
or provisions can be construed in substance to constitute the agreement that the
Parties intended to enter into in the first instance.


f.           Successors and Assigns.  This Agreement shall be binding and inure
to the benefit of the Parties, their respective predecessors, parents,
subsidiaries and affiliated corporations, all officers, directors, shareholders,
agents, employees, attorneys, assigns, successors, heirs, executors,
administrators, and legal representatives of whatsoever kind or character in
privity therewith. 
 
       g.           Counterparts. This Agreement may be executed in
counterparts, one or more of which may be facsimiles, but all of which shall
constitute one and the same Agreement.  Facsimile signatures of this Agreement
shall be accepted by the parties to this Agreement as valid and binding in lieu
of original signatures; however, within five (5) business days after the
execution of this Agreement, such parties shall also deliver to the other party
an original signature page signed by that party.


        h.           Understanding of Agreement.  The Parties each acknowledge
that they have fully read the contents of this Agreement and that they have had
the opportunity to obtain the advice of counsel of their choice, and that they
have full, complete and total comprehension of the provisions hereof and are in
full agreement with each and every one of the terms, conditions and provisions
of this Agreement.  As such, the Parties agree to waive any and all rights to
apply an interpretation of any and all terms, conditions or provisions hereof,
including the rule of construction that such ambiguities are to be resolved
against the drafter of this Agreement.  For the purpose of this instrument, the
Parties agree that ambiguities, if any, are to be resolved in the same manner as
would have been the case had this instrument been jointly conceived and drafted.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth above their respective signatures below.
 

 
Fuse Science, Inc.


By: /s/ David Rector                    


Print name: David Rector            


Title: Director                                






/s/ Ezra Green                                 
Ezra Green



